     Case 2:19-cv-10519-JWH-SP Document 21 Filed 07/26/21 Page 1 of 1 Page ID #:981



 1                                                                           JS-6
 2
 3
 4
 5
 6
 7
 8                        UNITED STATES DISTRICT COURT
 9                       CENTRAL DISTRICT OF CALIFORNIA
10
11     ARMANDO LOPEZ,                     ) Case No. CV 19-10519-JWH (SP)
                                          )
12                        Petitioner,     )
                                          )
13                  v.                    )           JUDGMENT
                                          )
14     STU SHERMAN, Warden,               )
                                          )
15                     Respondent.        )
       __________________________         )
16
17          Pursuant to the Order Accepting Findings and Recommendation of United
18 States Magistrate Judge,
19          IT IS HEREBY ADJUDGED that the Petition is denied and this action is
20 dismissed without prejudice.
21 O
           July 26, 2021
22 Dated: ___________________
23
                                        ___________________________________
24
                                        HONORABLE JOHN W. HOLCOMB
25                                      UNITED STATES DISTRICT JUDGE
26
27
28
